The Supreme Court affirmed the judgment of the Common Pleas on April 6th, 1885, in the following opinion:
Per Curiam.
The jury have found, and on sufficient evidence, that the promise of the plaintiff in error to pay the debt in question *419was clear, explicit and unequivocal. In fact the debt due to the defendant in error is one of those mentioned in the trial balance, containing the statement of debts which the. plaintiff in error assumed to pay, although it was not specified in the judgment note given. The Court made the proper distinction, substantially recognizing the rule laid down in Wynn’s Administrator vs Wood, 1 Out, 216; that if one deliver money or personal property to another under a promise of the latter to deliver it or the proceeds to a third person who. has a beneficial interest therein, the latter can maintain an action therefor against the promisor. We see no error in the. admission of evidence nor in the answers to the points.
Judgment affirmed.